Exhibit 10.37

FIRST AMENDMENT

TO

EXECUTIVE RETENTION

AND SEVERANCE AGREEMENT

This First Amendment to Executive Retention and Severance Agreement
(“Amendment”) dated as of December 23, 2008 is made and entered into by and
between LeMaitre Vascular, Inc., a Delaware corporation (the “Company”), and
George W. LeMaitre (the “Executive”).

WHEREAS, the Company and the Executive are parties to an Executive Retention and
Severance Agreement, dated as of October 10, 2005 (the “Agreement”); and

WHEREAS, the parties hereto desire to amend the Agreement to comply with the
requirement of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”); and

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Bank and the Executive agree as follows:

1. The definition of “Good Reason” set forth in Section 1 of the Agreement is
hereby amended by inserting the following after the word “means” and prior to
the word “any”:

“that the Executive has complied with the ‘Good Reason Process’ (hereinafter
defined) following”

2. The definition of “Good Reason” set forth in Section 1 of the Agreement is
hereby amended by deleting “and benefits” within subsection (b) thereof.

3. Section 1 of the Agreement is hereby amended by adding the following
definition to said Section following the definition of “Good Reason”:

“Good Reason Process” means (i) the Executive reasonably determines in good
faith that a ‘Good Reason’ condition has occurred; (ii) the Executive notifies
the Company in writing of the occurrence of the Good Reason condition within 60
days of the occurrence of such condition; (iii) the Executive cooperates in good
faith with the Company’s efforts, for a period not less than 30 days following
such notice (the ‘Cure Period’), to remedy the condition; (iv) notwithstanding
such efforts, the Good Reason condition continues to exist; and (v) the
Executive terminates his employment within 60 days after the end of the Cure
Period. If the Company cures the Good Reason condition during the Cure Period,
Good Reason shall be deemed not to have occurred.”



--------------------------------------------------------------------------------

4. The definition of “Lump Sum Payment” set forth in Section 1 of the Agreement
is hereby amended by deleting said section and by substituting therefore:

“‘Lump Sum Payment’ shall mean a single payment of the applicable sum hereunder,
paid to the Executive on the first regular payroll date of the Company that is
thirty (30) days following the date of a Termination.”

5. Section 2.2(c) of the Agreement is hereby amended by inserting “and
effective” following the word “signed” and prior to the word “non-disparagement”
within subsection (i) thereof and by adding the following immediately prior to
the period at the end thereof:

“, all of which shall occur within thirty (30) days following a Termination,
otherwise the Executive shall forfeit his right to the Severance Pay”

6. The Agreement is hereby amended by adding the following as a new Section 5 to
the Agreement and renumbering the subsequent sections of the Agreement
accordingly:

“5. SECTION 409A.

(a) Notwithstanding anything in this Agreement to the contrary:

(i) to the extent that any payment or benefit described in this Agreement
constitutes ‘non-qualified deferred compensation’ under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon a
Termination, then such payments or benefits shall only be payable upon the
Executive’s ‘Separation from Service.’ The term ‘Separation from Service’ shall
mean the Executive’s ‘separation from service’ from the Company, an affiliate of
the Company or a successor entity within the meaning set forth in Section 409A
of the Code, determined in accordance with the presumptions set forth in
Treasury Regulation Section 1.409A-1(h); and

(ii) if at the time of the Executive’s Separation from Service within the
meaning of Section 409A of the Code, the Company determines that the Executive
is a ‘specified employee’ within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that the Executive becomes
entitled to under this Agreement on account of the Executive’s Separation from
Service would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s Separation from
Service, or (B) the Executive’s death.

 

2



--------------------------------------------------------------------------------

(b) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party. The Company makes no representation or warranty
and shall have no liability to the Executive or any other person if any
provisions of this agreement are determined to constitute deferred compensation
subject to Section 409A of the Code but do not satisfy an exemption from, or the
conditions of, such Section.

(c) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.”

7. All other provisions of the Agreement shall remain in full force and effect
according to their respective terms, and nothing contained herein shall be
deemed a waiver of any right or abrogation of any obligation otherwise existing
under the Agreement except to the extent specifically provided for herein.

8. The validity, interpretation, construction and performance of this Amendment
shall be governed by the laws of the Commonwealth of Massachusetts.

9. This Amendment may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this First Amendment to Executive
Retention and Severance Agreement to be duly executed by its officer thereunto
authorized, and the Executive has hereunto set his hand, all on the day and year
first above written.

 

LEMAITRE VASCULAR, INC. By:  

/s/    Larry Jasinski

  Name: Larry Jasinski   Title: LeMaitre Comp. Committee Chair

 

 

EXECUTIVE

/s/    George W. LeMaitre

George W. LeMaitre

 

4